Title: To James Madison from Anthony Charles Cazenove, 4 July 1815
From: Cazenove, Anthony Charles
To: Madison, James


                    
                        
                            Sir
                        
                        Alexandria 4th. July 1815
                    
                    On the arrival of the Schr. Fair American from Madeira, I immediately forwarded you Messrs. Murdoch Y. W. & Co.’s letter informing you of the shipment of your two pipes of Wine by that vessel. I have now the pleasure to inform you that it is landed stored & may be sent up at any time. Recollecting that on a former occasion you sent down a servant to take care of your wine on the way, which is indeed a very necessary precaution, have thought it best to defer sending yours now, till I knew your intentions on that subject, which I will thank you to be good enough to inform me. If it would be no inconvenience, the same person might take charge of that for Coll. Munroe, & indeed if as I presume it will be sent by the Georgetown

packet, some for General Mason, Judge Todd & Judge Innis might go at same time. Some of the last not being yet landed, could not however be sent before Thursday next.
                    Enclosed you will please find Messrs. Murdoch Y. W. & Co.’s draft on you for £131.2.0 st; of which I have to request your acceptance exchange @ 7 pCt. above par being the lowest current exchange & returning it to me; unless you should prefer remitting me a sterling bill for the same sum, which in this case you may defer doing till the period when this one would fall due if accepted. The exchange which was about 15 pCt. below par when the wine was first ordered, has taken an unfavorable turn for the importers, but I trust you will be much pleased with the quality of the Wine, & as your stock of it must necessarily have greatly diminish’d while importations were suspended, I shall be happy to receive any orders you may favor me with for a further supply as soon as you may think proper to send it. The acct. of charges of importation will be furnished you in a few days. I am with sincere regard very respectfully Sir Your most Obedt. Servt.
                    
                        
                            Ant Chs. Cazenove
                        
                    
                